


109 HR 5876 IH: To amend title 49, United States Code, relating to

U.S. House of Representatives
2006-07-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 5876
		IN THE HOUSE OF REPRESENTATIVES
		
			July 25, 2006
			Mr. Mica introduced
			 the following bill; which was referred to the
			 Committee on Transportation and
			 Infrastructure
		
		A BILL
		To amend title 49, United States Code, relating to
		  nonallowable airport development project costs.
	
	
		1.Nonallowable airport
			 development project costsSection 47110(f) of title 49, United States
			 Code, is amended—
			(1)by redesignating
			 paragraphs (3) and (4) as paragraphs (4) and (5), respectively; and
			(2)by inserting after
			 paragraph (2) the following:
				
					(3)any construction, alteration, or repair of
				a runway, taxiway, or any part of an airport building that would result in such
				facility being able to accommodate an aircraft that—
						(A)has a maximum
				passenger capacity of at least 800 seats or a maximum take-off weight of
				1,000,000 pounds or greater; and
						(B)is used to provide
				air transportation or intrastate air transportation of
				passengers.
						.
			
